EXHIBIT 10.1

 
SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (“Agreement”), dated as of April 16, 2013 and
effective as of April 30, 2013, or such later date as the Board of Directors
(the “Board”) of the Company (as defined below) and Scott Feldhacker shall
mutually decide upon in writing, not to exceed thirty (30) days from the date
hereof (the “Effective Date”), is by and among American Standard Energy Corp., a
Delaware corporation (“Company”), and Scott Feldhacker, an individual and
resident of the state of Arizona (“Feldhacker”).  The Company and Feldhacker
shall be referred to as the “Parties.”
 
RECITALS:
 
WHEREAS, Feldhacker currently is employed as the Chief Executive Officer of the
Company;
 
WHEREAS, Feldhacker’s employment with the Company is subject to, among other
things, an Employment Agreement, dated April 15, 2010, as amended (the
“Employment Agreement”);
 
WHEREAS, the Parties mutually have agreed to end Feldhacker’s employment with
the Company;
 
WHEREAS, notwithstanding the terms of the Employment Agreement, the Parties
desire to set forth the terms of Feldhacker’s separation in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. Separation.  Subject to the terms hereof:
 
(a) Effective as of the Effective Date, Feldhacker hereby retires as Chief
Executive Officer of the Company, all of its Subsidiaries, and any other
managerial positions Feldhacker has or may have with the Company and its
Subsidiaries, including but not limited to any positions on the board of
directors of any Subsidiary.  Feldhacker shall also execute and deliver a notice
of retirement as of the Effective Date.
 
(b) Except as expressly provided herein, following the Effective Date neither
the Company nor any of its Subsidiaries (including any of their predecessors,
successors and assigns) shall have any further obligation to Feldhacker in
connection with Feldhacker’s employment with the Company, including but not
limited to severance, compensation (including but not limited to bonuses and
commissions), health insurance, life insurance, disability insurance, vacation
pay, sick pay and any similar obligations. 
 
(c) Except as expressly provided herein, following the Effective Date,
Feldhacker shall not be entitled to any rights in his capacity as an employee
relating to or arising from the Company or any of its Subsidiaries, including
any other payments or amounts from Company.
 
 
1

--------------------------------------------------------------------------------

 
(d) Notwithstanding any other provision herein to the contrary, the Company
shall enter into a Consulting Agreement with Feldhacker, in accordance with the
terms set forth in the Consulting Agreement attached hereto as Exhibit A.
 
2. Payments to Feldhacker.
 
(a) Severance Payment.  Feldhacker acknowledges and agrees that the Company has
no obligation to pay Feldhacker any severance amounts pursuant to the Employment
Agreement.
 
(b) Expense Reimbursement.  The Company agrees to reimburse Feldhacker within
thirty (30) days of his submission in writing (such submission to be no later
than the thirtieth day following the Effective Date) to the Company for any
reasonable amounts owed for reasonable business related expenses that were
incurred by Feldhacker in accordance with the Company’s reimbursement policy
prior to the Effective Date and which were pre-approved by the Company prior to
such incurrence.
 
(c) Company Stock and Options.
 
(i) Founders Stock.  Feldhacker shall retain the 242,347 shares of the Company
common stock designated as “Founders Stock” that were to vest on April 16, 2013
and the 242,347 shares of the Company common stock designated as “Founders
Stock” that were to vest on April 16, 2014 (collectively, the “Founders
Stock”).  Pursuant to this Agreement, the Founders Stock shall become vested
immediately without any further action on the part of the Company or
Feldhacker.  The Parties agree that the fair value for the Founders Stock shall
be twenty cents ($.20) per share.
 
(ii) Equity Plans.  Feldhacker shall retain the options granted under the
Company’s 2010 Amended and Restated Equity Incentive Plan for 2,600,000 shares
of common stock and the 41,152 options granted under the Company’s 2011 Equity
Incentive Plan (collectively with the 2010 Amended and Restated Equity Incentive
Plan, the “Plans”); provided, however, that the options shall remain subject to
the terms of the applicable Plans.
 
(iii) Deferred Compensation.  Feldhacker shall retain the options granted by the
Company as deferred compensation in 2010 for 800,000 shares of common stock; for
purposes of clarification, such deferred compensation options terminate on April
15, 2020 and not three months after Feldhacker’s separation from the Company.
 
(iv) Tax Analysis.  The Company will provide a tax analysis to Feldhacker of his
tax liabilities, if any, for the 242,347 shares of the Founders Stock that
vested in 2011 and will provide advice to Feldhacker related thereto; provided,
however, that Feldhacker recognizes that neither the Company nor any of its
representatives or agents are tax experts and agrees that the Company and its
representatives and agents will not be liable for any adverse tax consequences
that Feldhacker may experience based upon the tax analysis and advice provided
by the Company.
 
 
2

--------------------------------------------------------------------------------

 
(d) Gross-Up Payments.  The Company and Feldhacker acknowledge that,
notwithstanding the Founders Shares Vesting Agreement, dated April 15, 2010 or
any other written or oral agreement or understanding to the contrary, the
Company shall be under no obligation to pay any gross-up payments to Feldhacker
for any tax liability in connection with any Founders Stock.
 
(e) Benefits and Other Matters.
 
(i) Feldhacker will have the right to continue his participation in the
Company’s group health coverage plan under the applicable COBRA regulations and
the Company shall pay all applicable COBRA premiums for a period of twelve (12)
consecutive months following the Effective Date.
 
(ii) Except as provided in Section 2(e)(i) above, all of Feldhacker’s employee
benefits will terminate on the Effective Date.
 
(iii) Within thirty (30) days of the Effective Date, the Company shall pay
Feldhacker the amount of $7,280, which amount equals one-half (½) of his
attorney’s fees incurred in connection with and related to this Agreement.
 
(iv) During the period from date hereof through the Effective Date, Feldhacker
shall have access to Company email and his personal drive on the Company server
and any other information personal to Feldhacker that may reside on any other
Company server.
 
3. Form of Payments; Tax Treatment.
 
(a) Form of Payments.  All payments due under this Agreement shall be made by
wire transfer or by check delivered to Feldhacker in good and available funds,
the form of such payment to be directed by Feldhacker.  Feldhacker shall be
responsible for providing Company accurate wire transfer instructions and/or
address for payments.
 
(b) Tax Treatment.  The Company shall provide Feldhacker with any information
relating to the Company necessary to enable Feldhacker to prepare his federal
and state income tax returns as soon as such information is available to the
Company.  Feldhacker acknowledges that he may be required to obtain extensions
of the date by which his federal and state income tax returns must be filed.
 
4. Representations and Warranties of Feldhacker.  Feldhacker represents and
warrants to the Company that:
 
(a) the execution and delivery of this Agreement will not be in violation of any
order or decree of any court or any governmental body, to which Feldhacker is a
party or which is applicable to Feldhacker;
 
(b) he has not retained (1) any equipment and other property owned by the
Company in his possession or (2) any originals and any copies of documents,
notes, computer
 
 
3

--------------------------------------------------------------------------------

 
discs, tapes or other tangible or electronic information of any sort which he
has in his possession or under his custody or control that is the property of
the Company or its Subsidiaries and Affiliates, which is not otherwise available
to the public through no fault of Feldhacker;
 
(c) he has received all compensation to which he is due for services rendered to
the Company to-date; and
 
(d) he has received all leave to which he is due under the Family and Medical
Leave Act.
 
5. Representations and Warranties of the Company.  The Company represents and
warrants to Feldhacker that:
 
(a)           the execution and delivery of this Agreement will not be in
violation of any order or decree of any court or any governmental body to which
the Company is a party or which is applicable to the Company; and
 
(b)           the Company shall comply with all necessary filings and undertake
all action necessary to enable Feldhacker to sell his Company stock in
accordance with Rule 144 of the Securities Act of 1933, as amended.
 
6. Survival of Representations and Warranties.  All representations, warranties
and agreements by Feldhacker set forth herein shall survive the Effective Date
and remain in effect for a period of two years following the Effective Date.
 
7. Mutual General Releases and Covenants Not to Sue:
 
(a) Releases by Feldhacker.  In return for the releases of claims given by
Company herein, and other good and valuable consideration, the sufficiency of
which Feldhacker hereby acknowledges, Feldhacker agrees and covenants that:
 
(i) Feldhacker, on behalf of himself, his attorneys, heirs, executors,
administrators and assigns (together, the “Feldhacker Releasors”, and for
avoidance of doubt, the Company is not deemed one of the Feldhacker Releasors),
hereby generally releases and forever discharges the Company and its respective
predecessors, successors, assigns, Subsidiaries and Affiliates, directors,
officers, and employees, (together the “Company Releasees” and solely for
purposes of clarification, Company Releasees shall not include Chris Edmonds,
Enerecap Partners, ERC Holding Corp. and any representatives or agents thereof)
from any and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, known or unknown of any kind
and every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the Effective Date (including,
but not limited to, any claim against the Company Releasees based on, relating
to or arising under breach of fiduciary duty, wrongful discharge, breach of
contract (whether oral or written), tort, fraud, defamation, negligence,
promissory estoppel, Title VII of the Civil Rights Act of
 
 
 
4

--------------------------------------------------------------------------------

 
 

  1964, as amended, the Age Discrimination in Employment Act, Americans with
Disabilities Act, Employee Retirement Income Security Act of 1974, as amended,
Fair Labor Standards Act, Family and Medical Leave Act, Arizona Civil Rights
Act, or any other federal, state or local laws or common law) including, but not
limited to, matters arising out of or relating to Feldhacker’s ownership in
and/or employment by the Company, or retirement from the Company as a
stockholder, officer, director or otherwise; provided, however, that such
general release is not intended to and shall not (1) limit or release
Feldhacker’s rights under this Agreement, (2) release the Company from any of
its existing and ongoing obligations to any of the Feldhacker Releasors under
this Agreement, (3) limit or release any indemnification rights of Feldhacker as
a former director, officer, employee or agent of the Company as required by the
Company (and for avoidance of doubt, Feldhacker shall not have any rights to
indemnification, if any, thereunder with respect to any claim arising out of any
breach of this Agreement by Feldhacker), (4) limit or release any rights under
any E&O or D&O insurance policies of Company to the extent applicable to
Feldhacker or (5) release any claims arising directly or indirectly out of any
violations of any federal or state securities or tax laws.

 
 
(ii) Feldhacker, on behalf of himself and the Feldhacker Releasees, hereby
covenants forever not to assert, file, prosecute, maintain, commence, institute
(or sponsor or purposely facilitate any Person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable or administrative
proceeding of any nature, against any of the Company Releasees in connection
with any matter released in Section 7(a), and represents and warrants to the
Company that no other Person has initiated or, to the extent within his control,
will initiate any such proceeding on his behalf.
 
(iii) Feldhacker covenants that Feldhacker has disclosed to the Company
management all material information that Feldhacker learned during Feldhacker's
employment with the Company that may be relevant to the Company's corporate
compliance efforts or that relate in any way to Feldhacker's duties to or for
Company, including but not limited to any information relating to any
investigation or self-evaluation process at the Company of which Feldhacker is
aware; any information Feldhacker has relating to possible unlawful activity,
retaliatory actions by the Company or the Company Releasees, violations or
possible violations of any federal or state securities laws, or potential or
pending whistleblower claims or actions; any information known to Feldhacker
relating to violations or possible violations of the Company's corporate
compliance plan; and any information that could benefit the Company in ensuring
the Company's compliance with applicable laws, rules, or regulations; and
Feldhacker further covenants that there is no such information known to
Feldhacker that Feldhacker has not yet brought to the attention of the Company's
management.
 
(b) Releases by the Company.
 
(i) The Company, on behalf of itself, the Company Releasees, and its attorneys,
administrators, assigns and successors (together the “Company Releasors”),
hereby generally release and forever discharge Feldhacker, and his predecessors,
successors, assigns and Affiliates (which for purposes of this release shall not
include any
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

  of the Company related parties) and their past and present equity owners,
directors, officers, employees, representatives, agents and attorneys (together
the “Feldhacker Releasees”) from any and all claims, demands, liabilities,
suits, damages, losses, expenses, attorneys’ fees, obligations or causes of
action, known or unknown of any kind and every nature whatsoever, and whether or
not accrued or matured, which any of them may have, arising out of or relating
to any transaction, dealing, relationship, conduct, act or omission, or any
other matters or things occurring or existing at any time prior to and including
the Effective Date against the Feldhacker Releasees and including, but not
limited to, such matters arising out of or relating to Feldhacker’s ownership in
Company and/or employment by Company, or Feldhacker’s retirement as an officer
or director; provided, however, that such general release is not intended to and
shall not (1) limit or release Company’s rights under this Agreement; and (2)
release Feldhacker from any of Feldhacker’s existing and ongoing obligations to
any of the Company Releasors under this Agreement.

 
 
(ii) The Company on behalf of itself and the Company Releasors, hereby covenant
forever not to assert, file, prosecute, maintain, commence, institute (or
sponsor or purposely facilitate any Person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable or administrative proceeding of
any nature, against any of the Feldhacker Releasees in connection with any
matter released in this Section 7(b), and represent and warrant to Feldhacker
that no other Person has initiated or, to the extent within its control, will
initiate any such proceeding on its behalf.
 
(c) It is the intention of the Parties in executing this Agreement that this
Agreement shall be effective as a full and final accord and satisfaction and
mutual release of and from all liabilities, disputes, claims and matters covered
under this Agreement, known or unknown, suspected or unsuspected between the
Feldhacker Releasors and Company Releasors, subject to the provisos set forth
above in Subsections 7(a) and 7(b) as applicable.  In connection with such
waiver and relinquishment, Feldhacker and the Company acknowledge that he or it
may hereafter discover claims or facts in addition to or different from those
which he or it now knows or believes to exist with respect to the Feldhacker
Releasors or Company Releasors or the subject matter of this Agreement, but that
it is his and its intention hereby fully, finally and forever to settle and
release all of the matters, disputes and differences, known and unknown,
suspected or unsuspected, which now exist, may exist, or heretofore have
existed, between Feldhacker and Company, subject to the provisos set forth above
in Subsections 7(a) and 7(b) as applicable.  In furtherance of this intention,
the release contained herein shall be and remain in effect as a full and
complete general release as to the claims of both the Feldhacker Releasors and
Company Releasors, subject to the provisos set forth above in Subsections 7(a)
and 7(b) as applicable, notwithstanding the discovery or existence of any such
additional or different claims or facts.
 
(d) ADEA Matters.  Feldhacker understands and acknowledges that he has been
offered a period of up to twenty-one days after receipt of this Agreement to
decide whether to sign this Agreement.  With respect to any claims which
Feldhacker may have under the Age Discrimination in Employment Act (“ADEA
Claims”), Feldhacker further understands and acknowledges that under federal
law, he has the right to revoke this Agreement only with respect
 
 
6
 

--------------------------------------------------------------------------------

 
 
 
to his release of ADEA Claims under Section 7 hereof, which revocation must be
communicated to Company in writing within seven days following the day he
executes this Agreement.  Any revocation of Feldhacker’s release of ADEA Claims
within that period must be submitted, in writing, to Company, and state, “I
hereby revoke my release of ADEA Claims under Section 7 of the Separation
Agreement dated as of April 16, 2013, provided that all other provisions of said
agreement shall remain in full force and effect.” To be effective, the
revocation notice must be delivered to the President of Company within seven
days of Feldhacker’s execution of this Agreement. Should Feldhacker not exercise
his right to revoke his release of ADEA Claims under Section 7 hereof within
seven days of the date of execution, such release of ADEA Claims under this
Agreement shall be held in full force and effect, and each party shall be
obligated to comply with its requirements. Should Feldhacker exercise his right
to revoke his release of ADEA Claims under this Subsection 7(d) hereof within
seven days of the date of execution in compliance with the above requirements,
this Agreement shall be null and void in all aspects.
 
8. Mutual Non-Disparagement.
 
(a) Feldhacker shall not, directly or indirectly, make or cause to be made and
shall cause the Affiliates controlled by Feldhacker not to make or cause to be
made, any disparaging, denigrating, derogatory or other negative, misleading or
false statement orally or in writing to any Person, including, without
limitation, to members of the oil and gas community, press and investors in,
competitors of and advisors to the Company and its Affiliates and Subsidiaries,
about the Company and its Affiliates and Subsidiaries or their respective
members, officers or employees, or the investment or business strategy or plans,
policies, practices or operations of the Company or its Affiliates and
Subsidiaries, provided that the provisions of this section shall not restrict
Feldhacker from making accurate statements that are required by law in good
faith in a court of law or arbitration proceeding or other legal dispute
resolution forum or pursuant to a court or regulatory proceeding or order.
 
(b) The Company shall not, directly or indirectly, make or cause to be made and
shall cause Affiliates, Subsidiaries, employees, directors, consultants, and
officers that are controlled by the Company not to make or cause to be made, any
disparaging, denigrating, derogatory or other negative, misleading or false
statement orally or in writing to any Person about Feldhacker including, without
limitation, to members of the oil and gas community, press and investors in,
competitors of and advisors to the Company and its Affiliates and Subsidiaries,
provided that, the provisions of this section shall not restrict the Company or
its employees or officers from making accurate statements that are required by
law in good faith in a court of law or arbitration proceeding or other legal
dispute resolution forum or pursuant to a court or regulatory proceeding or
order.
 
9. Confidentiality.  Feldhacker shall not directly or indirectly reveal,
divulge, disseminate, disclose, publicize, or communicate to any Person, other
than authorized members, officers, and employees of the Company, in any manner
whatsoever, any Confidential Information (as defined below) of the Company, any
Company Affiliate or subsidiary or any of their respective officers, directors,
partners, principals, stockholders, members or employees without the prior
written consent of the Company.   As used herein, “Confidential Information”
means any and all information disclosed to or known by Feldhacker as a direct or
indirect
 
 
 
7

--------------------------------------------------------------------------------

 
 
consequence of or through Feldhacker’s affiliation or employment with the
Company (including, but not limited to, client or customer information and data,
portfolio holdings, research, financial analyses, financial information,
procedures, know-how, documents, materials and plans) unless such information is
(i) generally available to the public from a source other than a Person owing a
duty of confidentiality to the Company, (ii) obtained by Feldhacker from a third
party not under a similar obligation of confidentiality to the Company,
(iii) required to be disclosed by law, judicial or governmental process or
order, administrative proceeding, discovery, request, or similar process
provided that Feldhacker provides prior written notice to the Company of such
disclosure so that the Company may have a reasonable amount of time to seek a
protective order enjoining such disclosure, or (iv) the subject of a written
waiver executed by the Company for the benefit of Feldhacker.
 
10. Non-Solicitation of Employees.  Feldhacker recognizes that he possesses and
will possess confidential information about employees of the Company and its
Subsidiaries and Affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its Subsidiaries and Affiliates.  Feldhacker
recognizes that the information he possesses and will possess about these
employees is not generally known, is of substantial value to the Company and its
Subsidiaries and Affiliates in developing their Business and in securing and
retaining customers, and has been and will be acquired by him because of his
position with the Company.  Feldhacker agrees that, from the Effective Date and
for a period of two (2) years thereafter, he will not, directly or indirectly,
(i) solicit or recruit any employee of the Company or any of its Subsidiaries or
Affiliates (a “Current Employee”) or any Person who was an employee of the
Company or any of its Subsidiaries or Affiliates during the twelve (12) month
period immediately prior to the Effective Date (a “Former Employee”) for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee, or (iii) provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that hires a Former
Employee within two (2) years of the Effective Date of this Agreement.  This
Section 10 does not include, and expressly excludes, Jessica Lewis.
 
11. Stand Still.  Feldhacker agrees that, for a period of two (2) years from the
Effective Date, neither Feldhacker nor any of his agents, affiliates, attorneys
or employees, alone or with others, will in any manner: (i) acquire, agree to
acquire, or make any proposal (or request permission to make any proposal) to
acquire any securities (or direct or indirect rights, warrants, or options to
acquire any securities) or property, leases or other interests of the Company
(other than property transferred in the ordinary course of the Company’s
business), unless such acquisition, agreement, or making of a proposal shall
have been expressly first approved by (or in the case of a proposal, expressly
first invited by) the Company’s Board of Directors or unless, in the case of any
securities (or direct or indirect rights, warrants, or options to acquire any
securities) of the Company, such acquisition will not cause Feldhacker to own
more than ten percent (10%) of the Company’s issued and outstanding common
stock; (ii) solicit proxies from shareholders of the Company or otherwise seek
to influence or control the management or policies of the Company or any of its
affiliates; or (iii) assist (including, without limitation, by knowingly
providing or arranging financing for that purpose) any other person in doing any
of the foregoing.
 
 
 
8

--------------------------------------------------------------------------------

 
 
12. Injunctive Relief.  Feldhacker acknowledges that the breach of any of the
restrictive covenants or agreements contained herein will give rise to
irreparable injury to the Company, and will not be adequately compensable in
damages.  Notwithstanding the provisions of Section 17 of this Agreement, the
Company may seek and obtain injunctive relief in Court against the breach or
threatened breach of the foregoing undertakings, in addition to any other legal
remedies which may be available. Feldhacker further acknowledges and agrees that
the covenants contained herein are necessary for the protection of the Company’s
legitimate business interests and are reasonable in scope and content.  If a
court or arbitrator declines to enforce the restrictive covenants herein on the
basis of their geographic or temporal scope, then the court or arbitrator shall
enforce the restrictive covenants to the fullest extent allowable by law, and
the court or arbitrator may modify the terms of the restrictive covenants to
reflect the broadest geographic and temporal scope allowed by law.  The Company
may seek injunctive relief in a court of competent jurisdiction notwithstanding
the provisions of Section 17 of this Agreement.
 
13. Cooperation, Office and Return of Company Property.
 
(a) In connection with this Agreement and the transactions contemplated hereby,
each party shall execute and deliver such additional documents and instruments
reasonably requested by any other party that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.
 
(b) Except as specifically provided herein, following the Effective Date,
Feldhacker shall not use or have access to the Company’s offices, equipment,
files or other property.  On or prior to the Effective Date, Feldhacker shall
return to the Company all equipment, supplies and other property of the Company.
 
(c) The Parties agree that the items listed on Exhibit B attached hereto are the
personal property of Feldhacker, and Feldhacker may remove such property from
the Company’s offices by providing the Company twenty-four (24) hours' notice at
any time prior to the Effective Date.
 
14. Expenses and Taxes.  Except as set forth in Section 2(e)(iii) hereof, each
party to this Agreement shall bear its respective expenses, including legal fees
and taxes, which arise as a result of the transactions contemplated herein.
 
15. Notices.  All notices, consents or other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly delivered and received when delivered personally or one
(1) business day after being sent by a nationally recognized overnight delivery
service, postage or delivery charges prepaid or five (5) business days after
being sent by registered or certified mail, return receipt requested, postage
charges prepaid, in each case, to the other Parties at their respective address
set forth below:
 
If to Scott Feldhacker, as follows:
9111 North 70th Street
Paradise Valley, AZ  85253



 
9 

--------------------------------------------------------------------------------

 

With a copy to:
Greenberg Traurig, LLP
Attn: Brian J. Schulman
2375 East Camelback Road, Suite 700
Phoenix, AZ 85016


If to American Standard Energy Corp., as follows:
Attn:  J. Steven Person
400 W Illinois, Suite 950
Midland, TX  79701


With a copy to:
Baker Donelson Bearman Caldwell & Berkowitz, PC
Attn:  Tonya Mitchem Grindon
211 Commerce Street, Suite 800
Nashville, TN 37201


Any party may change such party’s address for notice and the address to which
copies must be sent by giving notice of the new addresses to the other Parties
in accordance with this Section 12, provided that any such change of address
notice shall not be effective unless and until received.
 
16. Miscellaneous.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof, supersedes all prior
agreements or understandings of the Parties relating thereto (including, without
limitation, the Employment Agreement) and shall not be modified or amended in
any fashion except by instrument in writing signed by the party charged with
such modification or amendment.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors,
heirs and assigns; provided that, (a) Feldhacker shall not assign his rights or
obligations under this Agreement without the prior written consent of the
Company (provided that an assignment in accordance with the laws of descent and
distribution due to the death of such party shall not be prohibited), and (b)
Company may assign its respective rights and obligations under this Agreement,
provided that any such assignment shall not release the Company of its
obligations hereunder without the prior written consent of Feldhacker.  Each of
the Company Releasees and the Feldhacker Releasees may rely upon and are third
party beneficiaries of the applicable release provisions in favor of such
Feldhacker Releasees in Section 7 hereof.  Except as specifically provided in
the preceding sentence, nothing expressed or referred to in this Agreement is
intended or shall be construed to give any Person other than the Parties to this
Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.  This Agreement may be executed in any number of
counterparts (which counterpart signature page may be an original or a
facsimile, pdf or other copy of such original), each of which shall be deemed an
original but all of which together shall constitute a single instrument.  In the
event any party hereto is in breach or default of its obligations under this
Agreement, each other party that has a claim with respect thereto shall have the
right to pursue such remedies under this Agreement or otherwise available at law
or in equity, which remedies shall be cumulative and non-exclusive, provided
that, each party shall have a period of five (5) business days for a
 
 
 
10

--------------------------------------------------------------------------------

 
 
payment default and thirty (30) days for all other breaches or defaults
following the date of delivery of written notice of such breach or default in
which to cure such breach or default (but only to the extent such breach or
default is capable of being cured).
 
17. Choice of Law; Arbitration; Consent to Service of Process.
 
(a) This Agreement and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, the
relationship of the Parties hereto, the nature of the duties of the Parties
hereto to one another or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation, warranty or covenant made in, or in connection
with the negotiation, execution and delivery of, this Agreement or as an
inducement to enter into this Agreement) (individually, a “Claim”, and,
collectively, “Claims”) will be governed by and in strict accordance with the
substantive laws of the State of Delaware without giving effect to principles of
conflicts of laws.
 
(b) Any Claim shall be resolved by a binding arbitration, to be held in Phoenix,
Arizona pursuant to the Federal Arbitration Act and in accordance with the
then-prevailing Employment Arbitration Rules of the American Arbitration
Association (the “AAA”).  The AAA shall select one arbitrator who shall be
qualified and have experience with respect to the matters subject to such
Claim.  Each party shall bear its own expenses incurred in connection with
arbitration.  The arbitrator shall determine the party or Parties responsible
for the payment of the fees and expenses of the arbitrator based upon the
relative merits of the respective arguments made by the Parties with respect to
the Claim(s).  The arbitrator shall render its final award within 60 days,
subject to extension by the arbitrator upon substantial justification shown of
extraordinary circumstances, following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the
arbitrator.  Any discovery in connection with arbitration hereunder shall be
limited to information directly relevant to the applicable Claim.  The
arbitrators will state the factual and legal basis for the award.  The decision
of the arbitrators in any such proceeding will be final and binding and not
subject to judicial review and final judgment may be entered upon such an award
in any court of competent jurisdiction, but entry of such judgment will not be
required to make such award effective.  Any action against any party hereto
ancillary to arbitration, including any action for provisional or conservatory
measures or action to enforce an arbitration award or any judgment entered by
any court in respect of any thereof may (and shall only) be brought in any
federal or state court of competent jurisdiction located in Phoenix, Arizona,
and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located in Phoenix, Arizona over any
such action.  The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such action brought in such court or any defense
of inconvenient forum for the maintenance of such action.  Each of the Parties
hereto agrees that a judgment in any such action may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c) Each of the Parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 16.
 
 
11

--------------------------------------------------------------------------------

 
(d) If legal action is instituted to enforce and/or interpret this Agreement, or
any part hereof, the prevailing party will be entitled to reasonable attorneys'
fees, in addition to actual costs and expenses incurred in connection with such
action.
 
18. Defined Terms.  For purposes of this Agreement:
 
“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person.
 
“Business” means an oil and natural gas production company engaged in the
acquisition and development of leaseholds of oil and natural gas
properties located in (i) the Permian Basin of West Texas and Eastern New
Mexico, (ii) the Eagle Ford Shale Formation of South Texas, (iii) the Bakken
Shale Formation in North Dakota, (iv) the Niobrara Shale Formation of Wyoming
and Nebraska, (v) the Eagle Bine Shale Formation in South East Texas, and (vi)
the Gulf Coast of South Texas, herein referred to as the Gulf Coast.
 
“Control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” or “controlled” have meanings correlative to the
foregoing.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereto), unincorporated organization, other entity or government or
any agency or political subdivision thereof.
 
“Including” or “include” means “including without limitation” unless the context
otherwise requires.
 
“Subsidiaries” means American Standard Energy Corp., a Nevada corporation, and
ASEN 2 Corp., a Delaware corporation.
 
19. Drafting.  The Parties acknowledge and agree that this Agreement was the
subject of negotiation and that no provision hereof shall be construed against
one party by reason of the rule of construction that a document should be more
strictly construed against the party that drafted or prepared such document or
whose agent drafted or prepared such document.  In addition, each party
acknowledges that it has been advised and has had the opportunity to seek the
advice of independent legal counsel.  Further, each party acknowledges that it
has been advised that this Agreement may have tax consequences and that it
should seek and has had the opportunity to seek the advice of an independent tax
adviser.
 


[The remainder of this page intentionally left blank.]

 
12 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on behalf of the Parties hereto, all as of the day and year first above
written.
 

 
 

  Company:       American Standard Energy Corp.

 
 

  /s/ J. Steven  Person  

  By:           J. Steven Person     Its:           Director and Authorized
Signatory  

 


 

  Feldhacker:       /s/ Scott Feldhacker   Scott Feldhacker

 











Signature page to Separation Agreement
 
 
13 

--------------------------------------------------------------------------------

 

Exhibits Not Included